NUMBER 13-19-00427-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


BURLINGTON RESOURCES OIL
& GAS COMPANY, LP,                                                          Appellant,

                                         v.

WARWICK-ATHENA, LLC AND
TEXAS CRUDE ENERGY, LLC,                                                    Appellees.


                   On appeal from the 156th District Court
                        of Live Oak County, Texas.


                                        ORDER

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      Appellant Burlington Resources Oil & Gas Company, LP filed an interlocutory

appeal challenging the trial court’s denial of its motion to dismiss pursuant to the Texas

Citizens Participation Act. The trial court proceedings were automatically stayed. TEX.

R. APP. P. 51.014(b).
       Appellees Warwick-Athena, LLC and Texas Crude Energy, LLC and appellant filed

a joint motion to lift the automatic stay of the trial court proceedings for the limited purpose

of allowing the trial court to act and rule on appellant’s motion to seal the confidential

documents.     See id.    The parties also request that we direct the district clerk to

supplement the record on appeal with the trial court’s order on the motion to seal.

       Having considered the documents on file and the joint motion to lift the § 51.014(b)

stay for the limited purpose of allowing the trial court to act and rule on appellant’s motion

to seal the confidential documents, we are of the opinion that the motion should be

granted. See In re Geomet Recycling LLC, 578 S.W.3d 82, 87 (Tex. 2019) (“Although

the stay is mandatory, like most other legal rights its application may be waived by

agreement of the parties.”) (citing State v. Signal Drilling, LLC, No. 07-17-00412-CV, 2018
WL 542716, at *1 (Tex. App.—Amarillo Jan. 23, 2018, order) (mem. op., not designated

for publication); Bishop v. City of Austin, No. 03-16-00580-CV, 2016 WL 5349384, at *1

(Tex. App.—Austin Sept. 20, 2016, order) (mem. op.) (per curiam); Zumwalt v. City of

San Antonio ex rel. San Antonio Water Sys. Bd. of Trs., No. 03-11-00301-CV, 2011 WL
6009357, at *1 (Tex. App.—Austin Nov. 29, 2011, order) (mem. op.)). Accordingly, the

joint motion is GRANTED, and we ORDER the automatic stay lifted for the limited purpose

of allowing the trial court to act and rule on appellant’s motion to seal the confidential

documents. See id. We also direct the district clerk to supplement the record on appeal

with the trial court’s order on the motion to seal within ten days of the trial court’s order.

       IT IS SO ORDERED.

                                                           PER CURIAM

Delivered and filed the
24th day of September, 2019.

                                               2